George W. Draper III, Judge,
dissenting.
I concur in the principal opinion’s holding reaffirming the principle that insurance companies may issue policies with set-off provisions. However, I respectfully dissent because I would find that Owners Insurance Company’s (hereinafter, “Owners”) underinsured motorist coverage policy (hereinafter, “UIM”) issued to Vicki and Chris Craig (hereinafter and collectively, “Insured”) contained ambiguous provisions. Therefore, I would affirm the trial court’s judgment.
Courts do not read provisions of an insurance contact in isolation but rather evaluate the entire policy as a whole. Manner v. Schiermeier, 393 S.W.3d 58, 65 (Mo. banc 2013). “Interpretation of an insurance policy and the determination of whether provisions are ambiguous are questions of law, subject to de novo review.” Taylor v. Bar Plan Mut. Ins. Co., 457 S.W.3d 340, 344 (Mo. banc 2015). “In construing the terms of an insurance policy, this Court applies ‘the meaning which would be attached by an ordinary person of average understanding if purchasing insurance,’ and resolves ambiguities in favor of the insured.” Jones v. Mid-Century Ins. Co., 287 S.W.3d 687, 690 (Mo. banc 2009) (quoting Seech v. Geico Gen. Ins. Co., 212 S.W.3d 129, 132 (Mo. banc 2007)). Additionally, “it is well-settled that where one section of an insurance policy promises coverage and another takes it away, the contract is ambiguous.” Ritchie v. Allied Prop. & Cas. Ins. Co., 307 S.W.3d 132, 140-41 (Mo. banc 2009).
In this case, the principal opinion suggests Owners crafted a limitation of liability provision that this Court tacitly approved in Ritchie. See Ritchie, 307 S.W.3d at 141 n.10. Owners placed this set-off provision in its policy, which under any possible circumstance prevents Insured from recovering the full amount of the UIM policy limits. While a set-off provision may be used to prevent double recovery as explained in Jones, 287 S.W.3d at 693, I believe the principal opinion read the set-off provision in Owners’ policy in isolation and failed to look at all of the provisions used in the UIM coverage policy.
In Owners’ UIM policy language, there is an additional clause explaining its cover*619age.1 It states:
2. COVERAGE
a. We will pay compensatory damages, including but not limited to loss of consortium, that any person is legally entitled to recover from the owner or operator of an underinsured automobile for bodily injury sustained by an injured person while occupying an automobile that is covered by SECTION II—LIABILTIY COVERAGE of the policy.
Pursuant to the policy’s liability for coverage, it states:
6. OTHER INSURANCE
This provision governs the relationship of this policy with insurance policies issued by insurance companies other than us. It does not define our limit of liability to pay any overage provided by this policy and shall not be construed to increase any limit of liability described under 4. LIMIT OF LIABILITY. Except as stated below, the Liability Coverage provided by this policy for your automobile shall be primary and with regard to any other automobile to which it applies, coverage shall be excess of any other applicable automobile liability insurance.
(Emphasis added). Additionally the declarations page indicates Insured contracted for UIM limits of up to $250,000 per person and up to $500,000 per occurrence.
While the “LIMIT OF LIABILITY’ provision seeks to set off any amount of recovery from the policy limits stated on the declarations page, the “OTHER INSURANCE” provision clearly states that any coverage Owners provides is in excess of recovery from any other insurance provider. Allowing Owners to set off any recovered amount from Insured’s policy limits ensures that Insured will never recover the full amount of the stated liability limits because there will always be some recovery from an underinsured motorist.2 Yet, the policy clearly provides that Owners’ coverage is in excess of any other insurance. The “reasonable expectation of an insurance buyer is to purchase protection against large losses, and cover when the other driver’s insurance does not satisfy those losses.” Zemelman v. Equity Mut. Ins. Co., 935 S.W.2d 673, 679 (Mo. App. W.D. 1996).
Here, Insured chose to pay for $250,000 per person and $500,000 per occurrence in UIM coverage, not $250,000 minus the amount recovered from the underinsured driver who caused more damage than the driver was insured to pay. Because Owners’ policy appears in one section to provide any underinsurance coverage in excess of other coverage and another section prevents the full recovery of the declared policy limits without exception, there is an ambiguity. See Ritchie, 307 S.W.3d at 140-*62041; Seeck, 212 S.W.3d at 133. Accordingly, I would affirm the trial court’s judgment,

. While the principal opinion asserts that these are “cherry-picked,” isolated provisions, these provisions are referenced within the UIM portion of the policy. Evaluating the policy as a whole, I believe there is an ambiguity within the policy in that an ordinary person of average understanding would believe that he or she purchased UIM coverage that could be applied in excess of any other automobile liability insurance.


. All Missouri drivers are required to provide liability insurance of "twenty-five thousand dollars because of bodily injury to or death of one person in any one accident and, subject to said limit for one person, fifty thousand dollars because of bodily injury to or death of two or more persons in any one accident, and ten thousand dollars because of injury to or destruction of property of others in any one accident.” Section 303.190.2(2), RSMo 2000.